                   Case MDL No. 2890 Document 14 Filed 04/12/19 Page 1 of 4



 1   Timothy W. Moppin (SBN 133363)
     Attorney at Law
 2   2015 Junction Avenue
     El Cerrito, California 94530
 3   Telephone: (510) 232-0442
     timmoppin@aol.com
 4
     Richard M. Nichols (SBN 166638)
 5   Attorney at Law
     876 Arlene Way
 6   Novato, CA 94947
     rnicholspc@gmail.com
 7
     Attorneys for Plaintiff
 8   HOPE SOLO

 9

10                         BEFORE THE UNITED STATES JUDICIAL PANEL ON
11                                      MULTIDISTRICT LITIGATION
12

13   IN RE:                                                   MDL No. 2890

14   UNITED STATES SOCCER FEDERATION                          OPPOSITION TO MOTION OF
     PAY DISCRIMINATION LITIGATION                            PLAINTIFFS FOR TRANSFER OF
15                                                            ACTIONS TO THE CENTRAL DISTRICT
                                                              OF CALIFORNIA PURSUANT TO 28
16                                                            U.S.C. § 1407 FOR COORDINATED OR
                                                              CONSOLIDATED PRETRIAL
17                                                            PROCEEDINGS

18

19

20                                              INTRODUCTION
21            The United States Judicial Panel on Multidistrict Litigation (“Panel”) should deny the Motion Of
22   Plaintiffs For Transfer Of Actions To The Central District Of California Pursuant to 28 U.S.C. § 1407

23   For Coordinated Or Consolidated Pretrial Proceedings (“Motion”). Existing circumstances do not
     constitute or contemplate the multiple, complex litigation landscape for which 28 U.S.C. Section 1407
24
     was promulgated to resolve. The related action entitled Hope Solo v. United States Soccer Federation,
25
     Case No. 3:18-cv-05215 JD (the “Solo Case”) should remain independent.
26

27                                                      1

28       OPPOSITION TO MOTION OF PLAINTIFFS FOR TRANSFER OF ACTIONS TO THE
         CENTRAL DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 FOR
         COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS


     1
                  Case MDL No. 2890 Document 14 Filed 04/12/19 Page 2 of 4



 1           Contrary to the arguments made in the Motion, the two (2) pending cases that share the same
 2   claims, and questions of law and fact, --filed in different jurisdictions, only 380 miles apart, in the same

 3   State, (a) do not constitute multiple filings, (b) are not complex cases, and therefore, (c) are not the types
     of cases that require the coordination and or consolidation mandated by MDL.
 4
             Instead, 28 U.S.C. Section 1404 Change of Venue statute is the more appropriate, immediate,
 5
     and less cumbersome mechanism by which the Plaintiffs –twenty-eight current and former members of
 6   the United States Women’s National Soccer Team ( collectively referred to as “USWNT”) can, — in the
 7   interest of justice, and the convenience of the parties and witnesses — satisfy their objectives of
 8   coordination and or consolidation of the two (2) pending matters.

 9                                                  ARGUMENT
      A. For the Convenience of the Parties and Witnesses, and in the interest of justice, coordination
10
         and consolidation of the Two (2) Pending Cases Pursuant to 28 U.S.C. Section 1404 Change of
11
                                  Venue Statute is the Appropriate Mechanism.
12
             As noted in the pleadings of the USWNT, Section 1407(a) provides that when multiple actions
13   (emphasis added) are pending in different districts that contain one or more common questions of fact,
14   such actions may be coordinated or consolidated in one district for pre-trial proceedings. We agree.
15   However, in the instant case, there are NOT multiple actions pending in multiple jurisdictions harboring
     multiple common questions of law and fact. Indeed, there are only two (2) such cases pending in two (2)
16
     jurisdictions 380 miles apart in the same State of California.
17
             Further, notwithstanding the primary case cited by the USWNT [In re NCAA Grant-In Aid Cap
18
     Antitrust Litig., MDL No. 2541, Dkt. No.1 (J.P.M.L. June 4, 2014] within which the MDL mandated
19   coordination of two (2) cases, the MDL court pointedly noted that those two (2) cases also encompassed
20   six (6) related cases in six other jurisdictions; and importantly, all referenced and related similar cases
21   involved the same complex antitrust matters, that, if not coordinated and consolidated, could result in

22   multiple disparate judicial decisions impacting several complex antitrust issues in multiple jurisdictions.
     Accordingly, for these reasons, the MDL took the unusual action of approving the coordination and
23
     consolidation of only two (2) cases pursuant to 28 U.S.C. Section 1407.
24
             To be clear, our two (2) cases do not involve any complex antitrust claims, and there are no
25   related cases pending in multiple jurisdictions. Accordingly, a simple, immediate transfer of venue of
26

27                                                        2

28        OPPOSITION TO MOTION OF PLAINTIFFS FOR TRANSFER OF ACTIONS TO THE
          CENTRAL DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 FOR
          COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS


     1
                   Case MDL No. 2890 Document 14 Filed 04/12/19 Page 3 of 4



 1   the Solo Case to the Central District of California Western Division via 28 U.S.C. Section 1404 will
 2   accomplish the same objectives of judicial economy, and convenience of the parties and witnesses

 3   contemplated by the USWNT’s Motion to Transfer pursuant to 28 U.S.C. Section 1407.
     B. If the JPML Court Determines It Appropriate to Exercise Its Authority to Coordinate and Or
 4
      Consolidate These Two (2) Cases per the MDL, The Appropriate Venue should be the Northern
 5
                                               District of California.
 6          In the event the JPML court determines that the two (2) pending cases should be consolidated
 7   and coordinated, for the following reasons the cases should be coordinated in the Northern District of
 8   California.

 9          Importantly, the Solo Case was filed first in August 2018 in the Northern District of California.
     Next, the Defendant, the United States Soccer Federation, has already expended significant time and
10
     resources in its filing of dispositive motions in the Solo Case. Further, the parties have met, conferred
11
     and submitted a Case Management Plan with the Court. Additionally, a hearing on the Defendants
12
     dispositive motions was conducted on February 21, 2019 with a prospective determination taken under
13   submission by the Court. Recently, Judge Donato issued a “stay” pending the JPML court’s decision on
14   the MDL Motion.
15          Given the Northern District of California Judge Donato’s familiarity with the salient issues in
     Solo Case, consideration of Court time and resources already dispensed in the Solo Case, the almost
16
     identical claims and issues to be litigated in both cases, and the relative close proximity of both venues,
17
     (380 miles apart in California), --if the JPML Panel concludes that the cases should be consolidated and
18
     or coordinated via MDL, --it appears prudent that given the almost one-year of substantive activity in
19   the Solo Case, and the Northern District of California’s familiarity and experience handling MDL
20   matters, the Northern District of California should be selected as the appropriate venue.
21

22                                                CONCLUSION
            Where there are a minimal number of cases involved in the litigation, the moving party bears a
23
     strong burden to show that the common questions of fact are so complex, and the accompanying
24
     common discovery so time consuming as to overcome the inconvenience to the party and the witnesses
25   in the action being transferred. (In Re: Scotch Whiskey, 299 F. Supp 543, 544 (JPML 1969).) There are
26

27                                                       3

28       OPPOSITION TO MOTION OF PLAINTIFFS FOR TRANSFER OF ACTIONS TO THE
         CENTRAL DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 FOR
         COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS


     1
                 Case MDL No. 2890 Document 14 Filed 04/12/19 Page 4 of 4



 1   no compelling “complex” questions of fact or burdensome discovery that warrant the transfer of this
 2   action for coordination under the MDL rules of procedure. The Motion does not satisfy the strong

 3   burden that USWNT bears in this matter.
            For the foregoing reasons, Hope Solo respectfully requests that the Motion be denied.
 4

 5
     Date: April 12, 2019                        Respectfully submitted
 6

 7                                                         By:_________/s/______________
                                                              TIMOTHY W. MOPPIN, ESQ
 8
                                                               RICHARD M. NICHOLS. ESQ.
 9                                                             Attorneys for Plaintiff
                                                               HOPE SOLO
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27                                                     4

28       OPPOSITION TO MOTION OF PLAINTIFFS FOR TRANSFER OF ACTIONS TO THE
         CENTRAL DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 FOR
         COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS


     1
